Title: Elbridge Gerry to John Adams, 12 Apr. 1786
From: Gerry, Elbridge
To: Adams, John


          
            
              My dear Sir
            
            

              Boston

              12th April 1786
            
          

          A few Days since, I recd your Letter of
            the 13th of Decr last, without
            either of the Arrets therein referred to. from the Cover of the Letter, which is
            inclosed for your Inspection, I suspect it has been opened, previously to my receiving
            it; if so, I should be well pleased to know who the person is that is so very curious as
            to loose his Sense of Honor in this Matter.
          When I left New York, the Board of Treasury were seriously disposed
            to investigate minutely, y[thorn sign]e Expenditure of the
            foreign Loans, & I flatter myself, whatever has been wrong, will be rectified,
            or at least brot to Light.
          Virginia has proposed a Fœderal commercial Convention, &
            Massachusetts have appointed their Commissioners; should the other States accede to the
            Measure, I think some effectual plan will be adopted for putting our Commerce on a
            respectable Footing—
          the States appear likewise to be sensible they have long eno’
            trifled with public Credit, & to be disposed to ward of the impending Blow, by
            granting the Impost of supplementary trends. New York alone is opposed to the former,
            & will probably adopt it soon.
          What is the Issue of your Negotiations respecting the Interest of
            british Debts during the War? this is a more important Matter than I formerly supposed
            it, & the Idea of being subject to such a Demand, strikes the American Merchants
            thro’out the Continent so disagreably, that an Attempt to recover the Interest by a
            legal process, would I am apprehensive produce dangerous Convulsions in every State.
            indeed there would be too much Reason for them, for at the Time that the
              American Merchant is responsible for the principal of the british Debt
            & the Interest accruing since the War, and must either pay it, or be subject to
            Arrest, & Attachments, he cannot recover the principal of his Debtors inless he
            takes real Estate or public Securities, neither of which will his british Creditor take
            at their Value, nor even Specie, without an allowance of 6 ⅌ Ct for Loss on Bills of Exche.—indeed every State
            seems to be so impressed with the Injustice of allowing
            to the british Creditors, Interest under such Circumstances, & more especially
            as American Merchants cannot recover on their [Book] Debts Interest, that
              they
            States have almost universally expressed their Sense against such an
            allowance; but at the same Time all Eyes are turned to your Negotiations, & if
            the british Minister will not come into the propositions of Congress, it may be
            necessary in order to give Satisfaction to the Union, for you to hint to Congress what
            it will be best for them to adopt, to do Justice to your & their Constituents. I
            have Reason to expect some of your Competition are laying concealed, to make a Clamour
            against You, should your Measures not be satisfactory to our Merchants—pray give my best
            Respects to the Ladies & be assured I / am my dear sir Yours / sincerely
          
            
              E Gerry
            
          
        